Sargent, C. J.
The plaintiff claims that a lawyer’s lien must depend upon the laws of the state where it is sought to be enforced, and that it cannot depend upon the law of any other state, unless the law of that other state has binding force beyond the territorial limits of such state. But that is not the true ground upon which the law of contracts even is held to be, that the law of the place where the contract is made must as a general rule govern its construction. The law of the place where the contract is made has no more force outside the limits of that state or country, than the law regulating attorneys’ liens has.
But it is not upon the principle that any of these laws have any force outside the state or country that made them; and their authority is admitted in other states, not ex proprio vigore, but ex comitate — Smith v. Godfrey, 28 N. H. 379; and it may be difficult to see why this principle of ex comitate should not apply to the law regulating attorneys’ liens, as well as to the other laws governing the construction and interpretation of contracts.
It is admitted that if this matter of lien were simply a matter of contract, then it must be governed by the law of the place where the contract was made. It is admitted that the claimant may have his lien according to the law of New Hampshire, while the claimant asks to have the lien allowed according to the law of Vermont where he claims the lien attached, and also asserting that there is a substantial difference between the laws of Vermont and New Hampshire on this subject. No question is raised as to the law that should be applied in giving construction to contracts. Does this lien stand upon any different footing substantially ?
Story, in his Confl. of Laws, p. 267, after illustrating the principle of the lex loci contractus as applied to contracts, says, — “ But there are some other effects which may be deemed accompaniments, effects, or incidents of contracts, which may here deserve a passing notice. They are properly collateral to them, and arise by operation of law, or by the act of the parties.” He mentions many of these incidents, — the right of discussion and of division among sureties, the lien of the vendor upon real estate sold for the payment of the purchase-money; also, the lien given for the purchase-money upon goods or merchandise sold by the civil law, the lien of a bottomry bond upon the thing pledged, the lien of mariners on the ship for their wages, the priority of payment in rem which the law sometimes attaches to peculiar debts or to particular persons.
' In these and the like cases, where the lien or privilege is created by the lex loci contractus, it will generally, although not universally, be respected and enforced in all places where the property is found, or where the right can be beneficially enforced by the lex fori. And, on *332the other hand, where the lien or privilege does not exist in the place of the contract, it will not be allowed in another country, although the local law where the suit is brought would otherwise sustain it. He then speaks of the difference between personal or movable, and real or immovable, property, and of the lex rei sitae as applied to the latter,— to real estate, — but as not applicable ordinarily to personal property. He speaks of the law of the domicile of the debtor as being important to be observed in all questions relating to pei’sonal propei'ty.
In the case before us, the debtor, who owes this plaintiff, resides in Vermont, and also this claimant, and if the law of the domicile of the debtor is to apply in such cases, when the subject-matter is personal property, it would be an additional reason why the attorneys’ lien should operate the same here as in Vermont. See, also, pp. 335 and 336. Upon these and similar general principles, we think the law should be held that this claimant, whose services have nxainlv earned and whose payments have contributed towards the money which is now in the hands of these trustees, should hold according to the law of Vermont, the lex loci contractus and the place of domicile of the debtor.
What is the law of Vermont in relation to attorneys’ liens? It is said, in Walker v. Sargeant, 14 Vt. 247, 253, that “the existence of axx attorney’s liexx for his costs and disbursements upon a judgment recovered in favor of his client, as also upoxx the proceeds of such judgment and on papers in his hands belonging to the client, has been always recognized in this state since the decision cited from the 2 Aikens.” (See 2 Aik. 166.) The question in that case was, whether the attorney’s lien was good, and would be protected against the preexisting rights of third persons; and it was held that it would not be.
In the case referred to, — Heartt v. Chipman, 2 Aik. 162, — it is held that the attorney has a lien upon the debt which he has prosecuted to judgment for his term fees, attorney fees, and travelling fees, and for all money expended by him ixx prosecuting the suit; but the extra charges of counsel for argument, etc., are xxot by the practice of the state thus secured. It was also held in this case, that, as between the creditor and attorney, the money to the amount of tlxe claim of the attorney is his, and cannot be assigned by the former. See, also, Lake, v. Ingham, 3 Vt. 158, and Foot v. Tewksbury, 2 Vt. 97, in both of which the right to the lien is admitted; and, also, in Beech v. Canaan, 14 Vt. 485.
In Hutchinson v. Howard, 15 Vt. 544, it is held that an attorney has a lien upon an award of arbitrators, when a pending suit is referred, to the full extent of all his just claims as attorney in the suit, and that this lien cannot be defeated by attachment by trustee process, even though no notice of the lien had been given by the attorney to his debtor. This seems to enlarge the lien so as to include charges for argument as well as other fees, going “ to the full extent of all just claims as attorney in the suit,” and protecting this liexx against being defeated by attachment upon the trustee process, even without any *333notice of the lien by the attorney to the debtor, notice being held necessary only in case of negotiation of a' debt, or to protect a bona fide payment of the debt in ignorance of the lien. To the same effect is Hooper v. Welch. 43 Vt. 172.
It therefore becomes unnecessary to consider the question raised about the assignment in this case. The trustee process is an equitable proceeding, and we think it consistent with the strictest principles of equity to allow this lien of the attorney in Vermont, upon the judgment which he by his services and payments of money had recovered, even though he was obliged to send it to this state for collection, to be protected against this attachment upon trustee process upon a claim concerning which we know nothing, and which, if ever litigated and settled at all, must probably be litigated and settled according to the laws of Vermont.
We think the claimant is entitled to hold these funds in the hands of the trustees, and that therefore the
Trustees must be discharged.